ON PETITION FOR REHEARING

(Opinion Oct. 16, 2002, 5th Cir., 308 F.3d 485)
Before REAVLEY, BARKSDALE and CLEMENT, Circuit Judges.
PER CURIAM:
Because the underlying opinion, Zaffuto v. City of Hammond, 308 F.3d 485 (5th Cir.2002), reverses in part and remands for a new trial, the district court’s award of *880attorney’s fees to plaintiffs is VACATED. On remand, the district court shall, at the appropriate time, re-determine whether and to what extent the plaintiffs are entitled to attorney’s fees.
In all other respects, the petition for rehearing is DENIED.